Citation Nr: 0419042	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  01-05 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include chronic obstructive pulmonary disease (COPD) and 
pulmonary fibrosis and claimed as asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.  He had both wartime service during the Korean 
conflict and peacetime service.    

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, among other things, denied 
service connection for COPD, claimed as asbestosis.  Appeal 
to the Board was perfected with respect to the 
COPD/asbestosis claim only.  

In June 2002, the veteran personally appeared before the 
undersigned Veterans Law Judge of the Board and testified in 
connection with this claim.  


FINDINGS OF FACT

1.  The veteran maintains that, while assigned to "2nd Motor 
Transport Battalion" in active duty, he had asbestos 
exposure while maintaining and repairing brake pads and 
linings on military trucks.  

2.  Service medical records indicate veteran's assignment to 
"2nd Motor Transport Battalion," but do not specifically 
document complaints of, or treatment for, asbestos exposure, 
COPD, or other pulmonary problem.  

3.  First medical evidence of a pulmonary problem is dated 
some four decades after discharge.  
  
4.  Medical evidence indicates that the likely cause of the 
pulmonary symptoms is a significant 45-50 year smoking 
history (reportedly as many as 5 packs of cigarettes per 
day), which is aggravated further by obesity.  


CONCLUSION OF LAW

The veteran's claimed pulmonary disorder, to include COPD and 
pulmonary fibrosis and claimed as asbestosis, was not 
incurred in, or aggravated by, active service.  Nor can it be 
presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was more recently revised with the enactment of the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to decide a claim before the expiration of one-year provided 
a claimant to respond to VA's request for information or 
evidence.  This law, effective as if enacted on November 9, 
2000, immediately after the enactment of VCAA, supersedes the 
decision of the U. S. Court of Appeals for the Federal 
Circuit that invalidated a regulation, implementing VCAA, 
that required a response to VCAA in less than one year.  
Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).



VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In the present case, the Board finds that the RO has 
satisfied its VCAA obligations.  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The veteran was 
notified in the RO's March 2001 and December 2003 letters as 
to what VA's and veteran's respective responsibilities are in 
claim development, what VA's specific VCAA duties are, what 
evidence and information are required to establish 
entitlement to the benefits claimed, what specifically the RO 
has done to date and would do to assist in claim development, 
and what is missing from the claim.  Further, through the 
Statement of the Case (SOC) and Supplemental SOCs, the 
veteran had ample notice of what evidence and information are 
needed to establish entitlement to disability benefits on a 
service connection claim.    

The Board notes that the March 2001 and December 2003 letters 
were sent after the issuance of the July 2000 rating decision 
from which this appeal arises.  It also notes that the 
letters did not specifically ask the veteran to provide "any 
evidence" or "all evidence" related to the issue on 
appeal.  The Board finds, however, that these technical 
defects amount to harmless error under the facts of this 
case.  As for the timing of the VCAA letter, it is noted that 
the VCAA was enacted after the July 2000 rating decision, and 
that the veteran was given a VCAA notice shortly after the 
law was enacted, but before VA implementing regulations 
became effective.  As for the non-use of words such as 
"any" or "all", it appears that, by the time the first 
VCAA letter dated in March 2001 letter was sent, a 
substantial portion of the claim development already had 
taken place even before the law was enacted.  The use of 
open-ended inquiries using words to the effect as "give us 
everything you have," under the facts of this case, likely 
would have been more appropriate at the beginning of claim 
development.  Here, it is incontrovertible that VCAA was not 
even in effect at the time of the initial evaluation of the 
case, and the first VCAA notice was sent shortly after the 
enactment of the law.  Moreover, the record indicates that 
the veteran and his representative submitted additional 
evidence and argument after the letters were sent, and that 
the veteran testified personally at a Travel Board hearing.  
Nothing in the record indicates that the veteran takes 
exception with respect to the VA's compliance with VCAA duty-
to-notify provisions.  On the contrary, it is noted that in 
April 2004, after the issuance of the most recent SSOC, the 
veteran, through his representative, indicated that the 
development in this case is complete, and asked that the 
claim be forwarded to the Board for appellate review.  

As for the duty to assist, it is noted that the RO obtained 
relevant medical records as identified by the veteran and 
associated them with the claims folder.  The veteran has been 
given an appropriate VA medical examination.  Nothing in the 
record indicates that the veteran had identified any relevant 
records for which he wanted the VA's assistance in obtaining 
that are not presently of record.  Moreover, as noted above, 
he recently indicated that the record is complete and that he 
desired Board review.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  The Board concludes, therefore, that a 
decision on the merits at this time would not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Applicable Laws and Regulations

In general, a grant of service connection for a claimed 
disability requires evidence demonstrating that a disease or 
injury resulting in current disability was incurred in active 
duty or, if pre-existing, was aggravated therein.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003); Pond v. West, 12 Vet. App. 341 (1999); Watson v. 
Brown, 4 Vet. App. 309 (1993); Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  Also, service connection is granted for a 
disease diagnosed after discharge when the evidence 
establishes incurrence in service.  38 C.F.R. § 3.303(d) 
(2003).  

Service connection may be granted on a presumptive basis for 
certain chronic disabilities when the disability in question 
is manifested to a compensable degree within a year after 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309 
(2003).  For instance, bronchiectasis manifested to a degree 
of ten (10) percent from the date of separation would be 
deemed a chronic disease for which presumptive service 
connection may be awarded.  See 38 C.F.R. §§ 3.307(a)(3) and 
3.309(a).  COPD, pulmonary fibrosis, and asbestosis, however, 
are not specifically noted as disorders or diseases for which 
presumptive service connection is available.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  Notwithstanding the presumptive 
service connection regulations, so long as the evidence 
establishes incurrence in service, service connection is to 
be granted.  38 C.F.R. § 3.303(d).   

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

III.  Evidence

In this claim, the veteran maintains that he had been exposed 
to asbestos while changing brake pads and linings on military 
vehicles for about 5-6 months while in active service.  He 
denies exposure to asbestos after service.  He believes that 
his current pulmonary condition, claimed as asbestosis, is 
directly and solely related to active duty.  He submitted 
numerous personal statements to this effect in connection 
with this appeal, and also testified in June 2002 at a 
hearing before the undersigned Veterans Law Judge.  The 
hearing transcript is of record.  



The Board also acknowledges what appear to be printed 
Internet materials concerning asbestos-related disorders, 
including interstitial pulmonary fibrosis, apparently 
submitted by the veteran during numerous times during the 
appeal period.  These materials purportedly state that 
asbestos exposure is likely due to work on brake linings, 
among other things, and attribute asbestosis to such 
exposure.     

The veteran's service medical records, including January 1954 
enlistment medical examination report and report of medical 
history and January 1956 discharge examination report and 
report of medical history, indicate normal clinical findings 
and affirmative denials of breathing or chest problems.  It 
is noted, however, that while January 1954 enlistment medical 
records indicate that no chest X-ray was performed, the 
January 1956 discharge examination report states that there 
were negative chest X-ray findings.  The veteran apparently 
was examined again in August 1961 for possible re-enlistment.  
The medical examination report and report of medical history 
dated in August 1961 are negative with respect to any 
pulmonary or breathing problems.  There is nothing in the 
service medical records pertaining to asbestos exposure.  
Service medical records dated in 1955 do indicate, however, 
that the veteran was assigned to "2nd Motor Transport 
Battalion" - the veteran indicates that his job in this 
Battalion was to maintain/replace brake pads and linings on 
military vehicles.    

As for post-service medical records, VA medical center (VAMC) 
outpatient treatment records dated between the early to late 
1990s include a January 1993 chest X-ray report indicating an 
impression of mild COPD.  A March 1994 chest radiology report 
provides that there are no significant interval changes as 
compared to January 1993 X-rays, but note an impression of 
nonspecific pulmonary fibrosis and COPD.  March 1995 
radiology report provides, again, that no interval changes 
were noted; that no acute disease was found; and note an 
impression of mild COPD and fibrocalcific changes.  In March 
1998, the veteran reported having smoked up to 5 packs of 
cigarettes per day, but quit in 1996.  A June 1998 chest X-
ray report indicates an impression of no acute disease and 
radiological findings similar to those taken in March 1996, 
and minimal perihilar and basilar fibrocalcific changes.  

The May 1997 VA general medical examination report notes that 
the veteran is morbidly obese (height was noted as 5 feet 9 
inches with shoes; weight was 291 pounds), with a reported 
weight gain of 30 pounds in the prior 6 months after quitting 
smoking around the time of his abdominal aneurysm surgery.    

The January 1999 VA chest radiology report noted an 
impression of mild, diffuse prominence of the interstitial 
fibrosis pattern.  However it was noted that, without 
reviewing old X-ray results, the issue of chronicity remained 
indeterminate and acute etiology could not be excluded.

VAMC outpatient treatment records dated between 2000-2002 
include an April 2001 provisional diagnosis of a history of 
asbestosis, July 2001 pulmonary function test results, a 
discussion of history that includes pulmonary fibrosis, 
chronic bronchitis, prior asbestos exposure, and a 50-year 
history of smoking as relayed by the veteran.  The 
respiratory therapist concluded with what apparently was a 
provisional diagnosis of dyspnea.  An addendum dated several 
days later, in July 2001, indicates a notation of mild 
airflow obstruction associated with hyperinflation consistent 
with COPD.  December 2001 records note that the veteran 
reportedly quit smoking in 1996, after having smoked 4-5 
packs of cigarettes a day for 50-plus years.  July 2002 
records indicate a history of asbestosis as reported by the 
veteran.   

The April 2003 VA compensation and pension (C&P) examination 
report indicates that the veteran reported a long history of 
smoking cigars and cigarettes.  The examiner noted that July 
2002 X-rays did not show characteristic findings of 
asbestosis, to include calcification and pleural effusions.  
The lungs had been noted to be well aerated, by X-rays.  The 
examiner further noted that the April 2001 pulmonary function 
studies and those conducted in connection with the April 2003 
examination show "virtually identical" results.  The 
veteran reportedly uses only albuterol intermittently when he 
is short of breath.  His significant weight problem (he is 5 
feet 11 inches tall and weighed some 270 pounds) was noted as 
an aggravating factor with respect to breathing difficulty.  
Taking into account all of the above, including pulmonary 
function studies, the examiner, a medical doctor, opined that 
"[I]t is not at least as likely as not that the [veteran] 
has asbestosis, but [he has COPD] related to prolonged 
tobacco abuse.  There is no worsening of his pulmonary 
function in the two years between pulmonary function studies 
then [that is, April 2001] and now [April 2003]."    

IV.  Analysis

First, the Board acknowledges that the veteran is qualified 
to report his personal experiences in service, including work 
that could have exposed him to asbestos, that are relevant to 
the issue on appeal.  He also is competent to proffer 
evidence in the form of descriptions of symptoms experienced 
or diagnoses rendered that he believes are related to events 
in service.  However, the veteran is not shown to be a 
medical professional qualified to opine on an etiological, or 
causal, relationship between such symptoms or a current 
disease or disorder and active duty.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992) (Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of, or may be readily 
recognized by, lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.)  Such a 
medical opinion is needed to establish service connection, as 
noted above.

As for the Internet materials submitted by the veteran that 
purportedly support the theory upon which his claim is based, 
whether or not there is support in the medical community as 
to some relationship between occupations involving contact 
with brake linings or brake pads and asbestosis or some other 
pulmonary disorder or disease, the Board cannot base its 
decision in the instant case on such materials in the face of 
medical evidence specifically based upon examination and 
treatment of the veteran here that does not support a finding 
of service connection.  

More specifically, while service medical evidence showing in-
service assignment to the "2nd Motor Transport Battalion" 
appears to be generally consistent with the veteran's claim 
that he had asbestos exposure in service while working on 
brake equipment on vehicles, there is no specific evidence 
that he was in fact exposed to asbestos.  The service medical 
records are completely devoid of any complaints about the 
lungs or asbestos exposure, and the discharge examination 
report specifically notes negative findings for a chest X-
ray.

The earliest medical evidence of a lung problem (impression 
of COPD and nonspecific pulmonary fibrosis) is dated in the 
early 1990s, some four decades after discharge.  There is 
ample evidence in the form of reports by the veteran that he 
has a long history of cigar and cigarette smoking that lasted 
about 50 years until 1996.  He reportedly smoked as many as 5 
packs of cigarettes per day.  Recent medical examination 
indicates that the likely cause of his pulmonary problems is 
long-term tobacco use, as aggravated further by the veteran's 
obesity.  It was specifically noted that diagnostic studies 
did not show calcification in the lungs or pleural effusions 
- findings typically associated with asbestosis.  

All of the evidence above collectively suggest that the 
preponderance of the evidence is against a grant of service 
connection.  Accordingly, the benefit-of-the-doubt rule is 
not for application here.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003).         


ORDER

Service connection for a pulmonary disorder, to include COPD 
and pulmonary fibrosis and claimed as asbestosis, is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



